******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    STATE OF CONNECTICUT v. LISHAN WANG
                 (SC 19178)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald and Espinosa, Js.
      Argued October 31, 2013—officially released June 17, 2014

  S. Max Simmons, assigned counsel, for the appel-
lant (defendant).
  Timothy J. Sugrue, assistant state’s attorney, with
whom were Eugene R. Calistro, Jr., senior assistant
state’s attorney, and, on the brief, Michael Dearington,
state’s attorney, and Matthew A. Weiner, deputy assis-
tant state’s attorney, for the appellee (state).
  Adam P. Mauriello, counsel, legal services, with
whom was Martin R. Libbin, director of legal services,
for the Office of the Chief Court Administrator as ami-
cus curiae.
  Martin Zeldis, public defender, with whom were Deb-
orah Del Prete Sullivan, director of legal counsel, and,
on the brief, Neal Cone, senior assistant public
defender, for the Public Defender Services Commission
as amicus curiae.
                         Opinion

   ROGERS, C. J. The primary issue to be resolved in
this reservation is whether an indigent defendant who
has waived the right to counsel and represents himself
in a criminal prosecution is constitutionally entitled to
expert or investigative services at public expense that
are reasonably necessary to formulate and present a
defense. The defendant, Lishan Wang, is charged with,
inter alia, murder in violation of General Statutes § 53a-
54a (a). While preparing for trial, the state and the
defendant entered into a joint stipulation requesting the
trial court to reserve four questions of law to this court
pursuant to General Statutes § 52-2351 and Practice
Book § 73-1.2 The trial court, Clifford, J., granted the
joint request of the parties to reserve the following four
questions for the advice of this court:
  ‘‘1. Is an indigent defendant who qualifies for public
defender assistance, but who has waived the right to
counsel and represents himself with the assistance of
standby counsel, constitutionally entitled to public
defender or other public funds to secure the assistance
of an investigator and/or experts whose services are
reasonably necessary to formulate and present a
defense?
   ‘‘2. If the answer to question one (1) above is in the
affirmative, does the trial court retain the discretion to
grant or deny authorization for public expenditure for
any such expert witness [or investigator] fee[s] based
upon the trial court’s threshold determination [that such
services are reasonably necessary to formulate and pre-
sent a defense]?3
   ‘‘3. If the answer to question one (1) above is in the
affirmative, should public funds come from the [s]tate
of Connecticut’s Office of the [Chief] Public Defender?
  ‘‘4. If the answer to question three (3) above is in the
negative, should public funds come from the Connecti-
cut Judicial Branch?’’4 (Footnotes added.)
   We answer the first reserved question in the affirma-
tive, the second reserved question in the negative, and
the third reserved question in the affirmative. Because
we answer the third reserved question in the affirma-
tive, we do not answer the fourth reserved question.
  The stipulation of the parties accompanying the
reserved questions recites the following factual and
procedural history.5 ‘‘The defendant is charged with,
among other charges, murder in violation of . . . § 53a-
54a (a) stemming from an alleged incident that occurred
on or about April 26, 2010. . . . The defendant is cur-
rently incarcerated and awaiting trial in the New Haven
judicial district. He is being held on a cash only bond
of $900,000. . . .
   ‘‘On or about April 27, 2010, the defendant was found
to be indigent and was appointed public defender repre-
sentation in New Haven . . . . On May 11, 2011, the
defendant filed a motion seeking to represent himself
in the criminal proceedings. . . . On December 14,
2011, the court, Fasano, J., granted the defendant’s
motion for self-representation. At this hearing, after a
formal canvas by the court, the defendant waived his
right to appointed counsel and has since represented
himself pro se with the assistance of ‘standby’ counsel
from the Office of the [Chief] Public Defender. . . .
   ‘‘The defendant has requested that the trial court,
Clifford, J., order funding so that he may retain various
experts and an investigator.6 . . . The defendant
claims that he is constitutionally entitled to funding for
ret[ention] of experts as well as an investigator in order
to formulate and present a defense to pending charges.
. . . The [p]arties further [stipulate] that the Office of
the [Chief] Public Defender for the [s]tate of Connecti-
cut has been asked to, and declined to provide funding
in order for the defendant to retain the requested
experts and investigator. . . . The defendant has
agreed to the appointment of counsel, Special Public
Defender [S.] Max Simmons, for the limited purpose of
litigating this reservation, but continues to represent
himself in all other aspects of the criminal proceedings,
including the investigation into, and presentation of, his
defense at trial.’’ (Citations omitted; footnote added.)
   Following the trial court’s reservation of the four
questions presented in this matter for the consideration
and advice of this court, the Office of the Chief Court
Administrator (chief court administrator) and the Pub-
lic Defender Services Commission (commission)
sought permission to appear as amicus curiae in this
matter. This court granted permission to both parties
to appear and argue as amici curiae.
                              I
  We must first determine whether this court has juris-
diction to decide the reserved questions of law, and if
so, whether the questions presented are appropriately
answered by way of a reservation. Section 52-235 (a)
confers jurisdiction in this court to consider reserved
questions ‘‘in all cases in which an appeal could lawfully
have been taken to said court had judgment been ren-
dered therein.’’ If the defendant was to be convicted of
murder in violation of § 53a-54a, a class A felony,7 he
could lawfully appeal to this court under General Stat-
utes § 51-199 (b) (3).8 Accordingly, this court has juris-
diction to decide the questions in this reservation.
    Notwithstanding this court’s jurisdiction, we must
determine whether we should answer the reserved
questions in accordance with the standards articulated
in Practice Book § 73-1. Section 73-1 (f) provides that
‘‘[t]he court will not entertain a reservation for its advice
upon questions of law arising in any action unless the
question or questions presented are such as are, in the
opinion of the court, reasonably certain to enter into
the decision of the case, and it appears that their present
determination would be in the interest of simplicity,
directness and economy of judicial action.’’ The parties’
joint stipulation and representations at oral argument
before this court persuade us that the reserved ques-
tions at bar meet the settled criteria under our rules
of practice.
   The first reserved question asks whether an indigent
defendant who has waived his right to counsel is consti-
tutionally entitled to public funds to secure expert or
investigative services that are reasonably necessary to
formulate and present a defense. We conclude that this
question is reasonably certain to enter into the decision
in the present case and that its present resolution would
further judicial economy. The defendant, a self-repre-
sented indigent party, maintains that he will require
expert and investigative services to mount his defense
to the pending charges. In his motions seeking court-
ordered appointment of experts and investigators; see
footnote 6 of this opinion; the defendant extensively
documented his alleged history of mental illness and his
possible intention to raise a defense of mental disease or
defect.9 At oral argument before this court, moreover,
the state insisted that the defendant would require, at
the very least, a mental health expert in order to respond
to the state’s request to provide notice of a defense of
mental disease or defect.10 Because this need for an
expert is undisputed, we conclude that the first reserved
question is properly before this court at this stage of
the proceedings. Finally, our affirmative answer to the
first reserved question necessarily renders the
remaining reserved questions ripe for our consid-
eration.
                            II
   We now turn to the first question in this reservation.
Whether an indigent self-represented defendant is con-
stitutionally entitled to expert or investigative services
at public expense that are reasonably necessary to for-
mulate and present a defense is a question of first
impression for this court. The defendant claims that he
has a due process right to access the basic tools of an
adequate defense, including the reasonably necessary
assistance of investigators and experts. The defendant
further asserts that his due process right to a fair oppor-
tunity to present his defense pursuant to the fourteenth
amendment to the federal constitution does not depend
upon the nature of his legal representation pursuant to
the sixth amendment to the federal constitution. Thus,
while the defendant acknowledges that had he not
waived his right to counsel and elected to represent
himself, he would have had access to the full panoply of
resources attendant to public defender representation,11
he argues that he cannot be compelled to accept public
defender representation, and to forgo the right to repre-
sent himself, in order to vindicate his right to access
the basic tools of an adequate defense.
   The state has not taken a position on the reserved
questions other than to clarify its institutional interest
in assuring the integrity of the defendant’s criminal trial.
The state agrees with the defendant, however, that the
due process principle of fundamental fairness requires
that an indigent defendant be afforded a fair opportunity
to present his defense. For the reasons that follow,
we conclude that an indigent self-represented criminal
defendant has a fourteenth amendment due process
right to publically funded expert or investigative ser-
vices, to the extent that such services are reasonably
necessary to formulate and to present an adequate
defense to pending criminal charges.
   Our conclusion is informed by certain general princi-
ples. The United States Supreme Court ‘‘has long recog-
nized that when a [s]tate brings its judicial power to
bear on an indigent defendant in a criminal proceeding,
it must take steps to assure that the defendant has a
fair opportunity to present his defense. This elementary
principle, grounded in significant part on the [f]our-
teenth [a]mendment’s due process guarantee of funda-
mental fairness, derives from the belief that justice
cannot be equal where, simply as a result of his poverty,
a defendant is denied the opportunity to participate
meaningfully in a judicial proceeding in which his lib-
erty is at stake.’’ Ake v. Oklahoma, 470 U.S. 68, 76, 105
S. Ct. 1087, 84 L. Ed. 2d 53 (1985).
   Elaborating upon this principle, the Supreme Court
has explained: ‘‘[A] criminal trial is fundamentally unfair
if the [s]tate proceeds against an indigent defendant
without making certain that he has access to the raw
materials integral to the building of an effective defense.
Thus, while the [c]ourt has not held that a [s]tate must
purchase for the indigent defendant all the assistance
that his wealthier counterpart might buy, see Ross v.
Moffitt, 417 U.S. 600 [612, 94 S. Ct. 2437, 41 L. Ed.
2d 341 (1974) (declining to extend right to counsel to
discretionary state appeals or petitions for certiorari)],
it has often reaffirmed that fundamental fairness enti-
tles indigent defendants to an adequate opportunity to
present their claims fairly within the adversary system
. . . . To implement this principle, we have focused
on identifying the basic tools of an adequate defense
or appeal . . . and we have required that such tools
be provided to those defendants who cannot afford to
pay for them.’’ (Citations omitted; internal quotation
marks omitted.) Ake v. Oklahoma, supra, 470 U.S. 77;
see, e.g., Britt v. North Carolina, 404 U.S. 226, 297, 92
S. Ct. 431, 30 L. Ed. 2d 400 (1971) (access to mistrial
transcript or its equivalent when necessary for effective
defense or appeal); Douglas v. California, 372 U.S. 353,
83 S. Ct. 814, 9 L. Ed. 2d 811 (1963) (assistance of
counsel on first direct appeal as of right); Gideon v.
Wainwright, 372 U.S. 335, 344, 83 S. Ct. 792, 9 L. Ed.
2d 799 (1963) (assistance of counsel at trial); Burns v.
Ohio, 360 U.S. 252, 257–58, 79 S. Ct. 1164, 3 L. Ed. 2d
1209 (1959) (waiver of filing fee for notice of appeal of
conviction); Griffin v. Illinois, 351 U.S. 12, 19–20, 76
S. Ct. 585, 100 L. Ed. 891 (1956) (access to trial transcript
or its equivalent when necessary to decision on merits).
   In Ake v. Oklahoma, supra, 470 U.S. 77, the Supreme
Court examined whether, and under what circum-
stances, a state is required to provide an indigent defen-
dant with access to a psychiatric expert to assist in
preparing his defense. After the defendant in Ake
pleaded not guilty by reason of insanity to murder
charges, the defendant’s counsel12 sought and was
denied a court-appointed psychiatrist, or funding to hire
a psychiatrist, to examine the defendant with respect
to his mental condition at the time of the offense. Id.,
72. Relying on the due process balancing test articulated
in Mathews v. Eldridge, 424 U.S. 319, 334–35, 96 S. Ct.
893, 47 L. Ed. 2d 18 (1976), the Supreme Court in Ake
considered three factors in evaluating the defendant’s
claim that he was entitled to expert assistance: ‘‘The
first is the private interest that will be affected by the
action of the [s]tate. The second is the governmental
interest that will be affected if the safeguard is to be
provided. The third is the probable value of the addi-
tional or substitute procedural safeguards that are
sought, and the risk of an erroneous deprivation of the
affected interest if those safeguards are not provided.’’
Ake v. Oklahoma, supra, 77.
   The court in Ake first identified ‘‘[t]he private interest
in the accuracy of a criminal proceeding that places an
individual’s life or liberty at risk’’ as ‘‘almost uniquely
compelling,’’ ‘‘obvious,’’ and ‘‘weigh[ing] heavily’’ in the
analysis. Id., 78. Next, the court identified the state’s
interest in financial economy, observing that the state’s
monetary considerations were insubstantial ‘‘in light
of the compelling interest of both the [s]tate and the
individual in accurate dispositions.’’ Id., 79. Last, the
court recognized that ‘‘without the assistance of a psy-
chiatrist to conduct a professional examination on
issues relevant to the defense, to help determine
whether the insanity defense is viable, to present testi-
mony, and to assist in preparing the cross-examination
of a [s]tate’s psychiatric witnesses, the risk of an inaccu-
rate resolution of sanity issues is extremely high.’’
Id., 82.13
  Balancing these factors, the Supreme Court held that
when an indigent defendant makes a threshold showing
that his sanity is likely to be a significant factor in his
defense, due process requires that the state provide
him access to a competent psychiatrist to ‘‘assist in
evaluation, preparation, and presentation of the
defense.’’ Id., 83. Significantly, the Supreme Court
grounded its holding in the due process clause’s guaran-
tee of fundamental fairness; id., 87 n.13; under which
a state must ensure that an indigent defendant has
‘‘access to the raw materials integral to the building of
an effective defense.’’ Id., 77. Indeed, ‘‘[b]ecause [the
Supreme Court] conclude[d] that the [d]ue [p]rocess
[c]lause guaranteed to [the petitioner] the assistance
he requested and was denied, [the court] ha[d] no occa-
sion to consider the applicability of the [e]qual [p]rotec-
tion [c]lause, or the [s]ixth [a]mendment, in this
context.’’ Id., 87 n.13.
  We recognize that Ake left many questions unresolved
regarding the scope of the due process right to expert
assistance at public expense. As courts have grappled
with defining the contours of this right, the most preva-
lent issue to arise has been whether Ake is limited to
the assistance of psychiatric experts in capital cases.
The majority of jurisdictions to consider this issue have
concluded that Ake extends to noncapital cases14 and
to nonpsychiatric experts.15 As a preliminary matter,
we agree that the right articulated in Ake is not contin-
gent upon the penalty sought or the field of assistance
demanded, so long as that assistance is reasonably nec-
essary for the indigent defendant to have ‘‘a fair oppor-
tunity to present his defense.’’16 Id., 76.
   Turning to the more nuanced question implicated in
the present case, Ake did not expressly address whether
a self-represented indigent defendant is constitutionally
entitled to expert or investigative assistance that is rea-
sonably necessary to assure the defendant a fair oppor-
tunity to present his defense. Ake made it abundantly
clear, however, that the right to access the basic tools
of an adequate defense is inherent under the fourteenth
amendment due process clause. Id., 76, 87 n.13. For that
reason, the sixth amendment right to counsel played no
part in the Ake decision. Id., 86 n.13. On the basis of
the reasoning in Ake, therefore, an indigent defendant’s
right to access the tools of an adequate defense should
not depend on whether he is self-represented or repre-
sented by appointed counsel.
  Nonetheless, the chief court administrator as amicus
curiae maintains that an indigent defendant who waives
his right to counsel is not constitutionally entitled to
the basic tools of an adequate defense at public
expense. The chief court administrator specifically con-
tends that the state has satisfied the defendant’s right
to expert or investigative assistance by making these
tools available through the acceptance of public
defender representation. In our view, this argument
conflates the right to counsel pursuant to the sixth
amendment and the right to be provided with the basic
tools of an adequate defense pursuant to the fourteenth
amendment. As we have discussed previously, however,
the due process right articulated in Ake is not tethered
to the right to counsel. Therefore, we fail to understand
why waiving the right to counsel also waives the right
to access the tools of an adequate defense.
   To the extent that the chief court administrator
acknowledges a separate due process right, it submits
that it is permissible under Ake to require an indigent
defendant to forgo his right of self-representation, and
to accept public defender representation, in order to
access ancillary tools of defense. We disagree. We rec-
ognize that ‘‘[t]he right to counsel and the right to self-
representation present mutually exclusive alternatives.
A criminal defendant has a constitutionally protected
interest in each, but since the two rights cannot be
exercised simultaneously, a defendant must choose
between them.’’17 (Internal quotation marks omitted.)
State v. Flanagan, 293 Conn. 406, 418, 978 A.2d 64
(2009). Whereas the right of self-representation directly
conflicts with the right to counsel pursuant to the sixth
amendment, no such conflict exists between the right
of self-representation and the right to access the basic
tools of an adequate defense pursuant to the fourteenth
amendment. Indeed, ‘‘an indigent defendant . . . is
entitled both to the constitutional right to counsel and
the constitutional right to be provided with the basic
tools of an adequate defense.’’18 (Emphasis added.)
State v. Brown, 139 N.M. 466, 472, 134 P.3d 753 (2006);
id., 473–74 (holding that constitutional considerations,
along with state statutes providing for indigent criminal
defense, mandate that indigent defendant represented
by pro bono counsel be afforded same access to expert
witness funding as indigent defendants represented by
public defender). These two rights can be enjoyed
simultaneously; one is not a substitute for the other.
Because the right to self-representation and the right
to expert assistance are not mutually exclusive and
vindicate different interests, ‘‘we find it intolerable that
one constitutional right should have to be surrendered
in order to assert another.’’ Simmons v. United States,
390 U.S. 377, 394, 88 S. Ct. 967, 19 L. Ed. 2d 1247 (1968);
id. (holding that defendant’s testimony at suppression
hearing on fourth amendment grounds may not there-
after be admitted against him at trial in contravention
of fifth amendment right against self-incrimination).
Simply put, we can conceive of no reason consistent
with the distinct origin and nature of these rights why
an indigent defendant should be compelled to forfeit his
due process right to access basic tools of an adequate
defense merely because he chooses to exercise the
unrelated right to represent himself.19 Accordingly, we
decline the chief court administrator’s invitation to con-
strue Ake in a manner that would place the due process
right of fundamental fairness out of reach to indigent
self-represented defendants when no legal or logical
necessity justifies it.
   In the absence of any legal basis for requiring an
indigent defendant to accept public defender represen-
tation to access ancillary tools of defense, the only
justification offered for this requirement is administra-
tive convenience.20 To this end, the chief court adminis-
trator argues that because defendants ‘‘typically’’ access
defense tools through counsel, whether private or pub-
licly appointed, it is logical for a state to ‘‘ ‘package’ ’’
the right to counsel with access to the basic tools of
defense. Returning to the three part due process balanc-
ing test applied in Ake v. Oklahoma, supra, 470 U.S. 77,
however, we conclude that administrative efficiency
does not justify denying an indigent self-represented
defendant a fair opportunity to present his defense.
   First and foremost, the private interest at stake in
the present case is exceptionally compelling: the imper-
ative to obtain the resources necessary to present a
meaningful defense in order to ensure the accuracy of
the criminal proceeding. Without a doubt, Ake instructs
us that when a defendant’s life or liberty hangs in the
balance, ‘‘[t]he interest of the individual in the outcome
of the [s]tate’s effort to overcome the presumption of
innocence is obvious and weighs heavily in our analy-
sis.’’ Id., 78. The self-represented defendant in the pres-
ent case, no less than the defendant in Ake who was
represented by an attorney, has a vital interest in the
safeguards that will afford him ‘‘an adequate opportu-
nity to present [his] claims fairly within the adversary
system . . . .’’ (Citation omitted; internal quotation
marks omitted.) Id., 77.
   Second, we must consider the state’s countervailing
interests in this case. On this score, the chief court
administrator has asserted that administrative conve-
nience justifies the requirement that an indigent defen-
dant accept public defender representation in order to
access the resources necessary to his defense.21 Even
if we were to assume that it is more administratively
efficient to provide expert services in tandem with pub-
lic defender representation, the state’s interest in
administrative efficiency is necessarily tempered by its
shared interest in the integrity and fairness of the defen-
dant’s criminal trial.
   Last, we must consider the probable value of provid-
ing the defendant access to expert or investigative ser-
vices that are reasonably necessary to an adequate
defense and the risk of error if such services are denied.
Because the defendant in this case has raised the possi-
bility of a mental disease or defect affirmative defense,
the parallels to Ake are striking. In Ake, the Supreme
Court observed that when a defendant’s sanity is at
issue, ‘‘the assistance of a psychiatrist may well be
crucial to the defendant’s ability to marshal his defense.
In this role, psychiatrists gather facts . . . analyze the
information gathered and from it draw plausible conclu-
sions about the defendant’s mental condition, and about
the effects of any disorder on behavior; and they offer
opinions about how the defendant’s mental condition
might have affected his behavior at the time in ques-
tion.’’ Id., 80. As the court did in Ake, we likewise con-
clude that ‘‘without the assistance of a psychiatrist to
conduct a professional examination on issues relevant
to the defense, to help determine whether the [mental
disease or defect] defense is viable, to present testi-
mony, and to assist in preparing the cross-examination
of a [s]tate’s psychiatric witnesses, the risk of an inaccu-
rate resolution of sanity issues is extremely high.’’ Id.,
82. Issues of similar importance could arise in a case
that turns on forensic evidence, as well as in other
circumstances in which expert testimony is necessary
to rebut the state’s experts or to assert a defense.
   In view of our preliminary determination that Ake is
not limited to psychiatric experts in capital cases so
long as the requested service is reasonably necessary
to the defense, we additionally observe that the stan-
dard of reasonable necessity itself ensures that, on bal-
ance, the tools deemed integral to an adequate defense
will enhance the potential accuracy of the criminal pro-
ceeding and reduce the risk of an erroneous deprivation
of a defendant’s liberty.22 ‘‘Pursuant to the third of these
[balancing] factors, due process does not require the
provision of expert [or investigative] assistance relevant
to an issue that is not likely to be significant at trial.
Nor does due process require that an indigent defendant
be provided all the assistance that a wealthier counter-
part might buy. Rather, he or she is entitled only to the
basic and integral tools necessary to ensure a fair trial.’’
State v. Mason, 82 Ohio St. 3d 144, 149, 694 N.E.2d 932
(1998). Thus, the state is not obligated to ‘‘duplicate
the legal arsenal that may be privately retained by a
criminal defendant . . . but only to assure the indigent
defendant an adequate opportunity to present his claims
fairly . . . .’’ Ross v. Moffitt, supra, 417 U.S. 616.
   Finally, we note that the probable value of expert or
investigative assistance to the fair adjudication of the
criminal proceedings in this case is not diminished by
the fact that the defendant is self-represented, and is
not represented by an attorney. To the contrary, we
believe that expert or investigative assistance may well
be more valuable to a self-represented defendant who
presumably will experience greater difficulty in formu-
lating and presenting his defense. In any event, we are
left with the firm conviction that the Ake analysis does
not change simply because a defendant invokes his
right to represent himself.
  Balancing the foregoing factors, we conclude that an
indigent self-represented criminal defendant must be
provided with expert or investigative assistance that is
reasonably necessary to his defense. Without access to
the resources necessary to the integrity of a fair trial,
the due process right of fundamental fairness is hollow
for self-represented defendants. Accordingly, we hold
that due process, as guaranteed under the fourteenth
amendment to the United States constitution, requires
the state to provide an indigent self-represented crimi-
nal defendant with expert or investigative assistance
when he makes a threshold showing that such assis-
tance is reasonably necessary for the preparation and
presentation of his defense.
                           III
   We now turn to the third and fourth reserved ques-
tions. We address these questions next because their
resolution necessarily affects our conclusion regarding
the second reserved question. The third and fourth
reserved questions, in essence, ask this court to decide
whether public funds for the reasonably necessary
ancillary defense costs23 of an indigent self-represented
defendant should come from the Office of the Chief
Public Defender or from the Judicial Branch. Neither
the defendant nor the state has taken a position on
this issue. The amici curiae in this case, however, have
strongly opposing views on how ancillary defense costs
for indigent self-represented defendants should be
funded. We address each of these arguments in turn.
   The commission urges this court to answer the third
reserved question in the negative. The commission con-
tends that it is not statutorily authorized to pay for the
reasonably necessary expert and investigative fees of
self-represented defendants. In the commission’s view,
the statutes governing public defender services, Gen-
eral Statutes § 51-289 et seq., require the commission
to pay the reasonably necessary ancillary defense costs
of its clients only, that is, indigent defendants who have
specifically requested legal representation.24 Moreover,
the commission has adopted rules, under authority dele-
gated by the legislature, precluding the use of the com-
mission’s funds for self-represented defendants.25 Aside
from the alleged lack of statutory authorization and
the rules adopted by the commission, the commission
argues that logistical hurdles would impede a self-repre-
sented defendant’s ability to procure funding from the
commission in an efficient and confidential manner.26
Finally, the commission argues that funding ancillary
defense costs for self-represented defendants consti-
tutes legal representation that may subject the commis-
sion to claims of ineffective assistance of counsel.27
  By contrast, the chief court administrator contends
that the commission is statutorily authorized to provide
funding for ancillary defense costs for indigent self-
represented defendants, and, therefore, that the court
should answer the third reserved question in the affir-
mative. Contrary to the commission’s position, the chief
court administrator maintains that nothing in the statu-
tory provision governing the expenditures paid by the
commission, General Statutes § 51-292, limits such
expenditures to ancillary defense costs of indigent
defendants who are fully represented by a public
defender. Rather, the chief court administrator argues
that the commission is authorized to provide funding for
ancillary costs of indigent self-represented defendants
through the appointment of standby counsel.28 Finally,
the chief court administrator argues that funding should
come from the commission because, unlike the Judicial
Branch, the commission has been appropriated funding
for the criminal defense of indigent individuals,29 and it
has the administrative mechanisms in place to ascertain
which services are needed and to procure them when
necessary. We agree that the commission is statutorily
authorized to fund the reasonably necessary ancillary
defense costs of indigent self-represented criminal
defendants, and, therefore, we answer the third
reserved question in the affirmative.
    Whether the public defender statutes, § 51-289 et seq.,
authorize the commission to fund the reasonably neces-
sary ancillary defense costs of indigent self-represented
litigants is a question of statutory interpretation that
we review according to well established principles.
‘‘[I]ssues of statutory construction raise questions of
law, over which we exercise plenary review. . . .
When construing a statute, [o]ur fundamental objective
is to ascertain and give effect to the apparent intent of
the legislature. . . . In other words, we seek to deter-
mine, in a reasoned manner, the meaning of the statu-
tory language as applied to the facts of [the] case . . . .
In seeking to determine that meaning, General Statutes
§ 1-2z directs us first to consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered.’’ (Citation omitted; internal quotation
marks omitted.) Kasica v. Columbia, 309 Conn. 85, 93,
70 A.3d 1 (2013).
   We begin our analysis by examining the text of the
relevant statutes. Section 51-289 (g) provides in relevant
part that ‘‘[t]he commission shall be responsible for
carrying out the purposes of this chapter . . . .’’
Although the chapter of the General Statutes governing
public defender services does not expressly define its
purposes, we have had occasion to examine the pur-
poses of the public defender system in State v. Hudson,
154 Conn. 631, 228 A.2d 132 (1967), and in Gipson v.
Commissioner of Correction, 257 Conn. 632, 778 A.2d
121 (2001). ‘‘[Connecticut] was the first state to adopt
the public defender system. Public Acts 1917, c. 225.’’
State v. Hudson, supra, 635; see Cooper v. Matzkin, 160
Conn. 334, 339, 278 A.2d 811 (1971) (‘‘Connecticut has
been in the vanguard of jurisdictions which have
adopted measures to assure to indigents in criminal
cases the full protection of their legal rights regardless
of their inability to pay for such protection’’). In State
v. Hudson, supra, 635, the court opined that the purpose
of the public defender system, and thus the purpose of
the chapter governing public defender services,30 is to
provide ‘‘for the protection of the rights of indigent
persons accused of crime.’’ Furthermore, the court in
Gipson observed that ‘‘the primary purpose of [No. 74-
317, § 7, of the 1974 Public Acts (P.A. 74-317), which
was codified at General Statutes § 51-296, governing the
designation of public defenders for indigent defendants]
was the creation of a [P]ublic [D]efender [S]ervices
[C]ommission to administer the public defender system
in lieu of the judges of the Superior Court, who pre-
viously had been responsible for that function.’’
(Emphasis added.) Gipson v. Commissioner of Correc-
tion, supra, 648. Therefore, by designating the commis-
sion as the agency responsible for carrying out the
purposes of the chapter governing public defender ser-
vices, the legislature has charged the commission with
protecting the rights of indigent criminal defendants.
   In fulfillment of this statutory mandate, the services
provided by the commission to indigent defendants
include both legal representation and ancillary tools of
defense. See General Statutes § 51-289 (h) (‘‘[p]ublic
defender services shall be executed by a Chief Public
Defender, a deputy chief public defender, public defend-
ers, assistant public defenders, deputy assistant public
defenders, investigators and other personnel which
the commission deems necessary’’ [emphasis added]);
General Statutes § 51-291 (3) (‘‘[the Chief Public
Defender shall] [w]ith the approval of the commission
. . . select such professional, technical and other per-
sonnel, including investigators, as the Chief Public
Defender deems reasonably necessary for the efficient
operation and discharge of the duties of public
defender services under this chapter’’ [emphasis
added]). It is thus clear from the statutory scheme that
some public defender services are carried out by ‘‘inves-
tigators’’ and ‘‘other personnel’’ in a nonlegal represen-
tative capacity. Therefore, the commission satisfies its
mandate to protect the rights of indigent defendants by
providing legal representation and ancillary tools of
defense, including experts and investigators.
   Because the commission is required to provide the
services necessary to protect the rights of indigent
defendants, the statutes governing public defender ser-
vices expressly include necessary ancillary defense
costs within the commission’s budget. Section 51-292,
the statutory provision delineating the expenses that
are included in the commission’s budget, provides as
follows: ‘‘Reasonable expenses of, or incurred by, the
commission, the Chief Public Defender, or those serv-
ing pursuant to the provisions of this chapter, includ-
ing rental of facilities, witnesses summoned, costs of
transcripts ordered from court reporters, costs of ser-
vice of process, and costs of equipment, and other nec-
essary disbursements or costs of defense shall be paid
from the budget of the commission upon approval of
the commission.’’ (Emphasis added.) In other words,
§ 51-292 unequivocally requires that ‘‘[r]easonable
expenses,’’ including ‘‘necessary disbursements or
costs of defense,’’ that are ‘‘incurred by . . . those serv-
ing pursuant to the provisions of this chapter’’ must be
paid from the commission’s budget upon its approval.
Significantly, the statutes do not limit the provision of
defense costs to indigent defendants who have accepted
public defender representation. For the reasons that
follow, we conclude that the qualification of ‘‘those
serving pursuant to the provisions of this chapter’’ in
§ 51-292 includes a public defender or special public
defender who has been appointed as standby counsel
for an indigent self-represented defendant.
   A trial court may appoint standby counsel to assist
a self-represented defendant, even over the objection
of the defendant. See Faretta v. California, 422 U.S
806, 835 n.46, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975)
(‘‘a [s]tate may—even over objection by the accused—
appoint a ‘standby counsel’ to aid the accused if and
when the accused requests help, and to be available to
represent the accused in the event that termination
of the defendant’s self-representation is necessary’’);
accord Practice Book § 44-4 (‘‘When a defendant has
been permitted to proceed without the assistance of
counsel, the judicial authority may appoint standby
counsel, especially in cases expected to be long or com-
plicated or in which there are multiple defendants. A
public defender or special public defender may be
appointed as standby counsel only if the defendant is
indigent and qualifies for appointment of counsel under
. . . § 51-296, except [for] in extraordinary circum-
stances . . . .’’). As the Supreme Court has explained,
‘‘[a] defendant’s [s]ixth [a]mendment rights are not vio-
lated when a trial judge appoints standby counsel—
even over the defendant’s objection—to relieve the
judge of the need to explain and enforce basic rules
of courtroom protocol or to assist the defendant in
overcoming routine obstacles that stand in the way of
the defendant’s achievement of his own clearly indi-
cated goals. Participation by counsel to steer a defen-
dant through the basic procedures of trial is
permissible even in the unlikely event that it somewhat
undermines the pro se defendant’s appearance of con-
trol over his own defense.’’ (Emphasis added.)
McKaskle v. Wiggins, 465 U.S. 168, 184, 104 S. Ct. 944,
79 L. Ed. 2d 122 (1984).
   The statutes governing public defender services
require the chief public defender to maintain a list of
attorneys who may be appointed as standby counsel
for self-represented defendants, as needed. See General
Statutes § 51-291 (11) (‘‘[the Chief Public Defender
must] [m]aintain one or more lists of trial lawyers who
may be available to represent persons in . . . appro-
priate matters on a case by case basis, as needed, which
lawyers shall be selected by a judge of the court before
which the matter is to be heard’’). Furthermore, the
legislature directed that compensation for standby
counsel is to be paid from the commission’s budget.
See General Statutes § 51-291 (12) (‘‘compensation for
lawyers selected under subdivision [11] of this section
. . . [is] to be paid from the budget of the [commis-
sion]’’). Accordingly, when a court appoints standby
counsel for an indigent self-represented defendant,
standby counsel is ‘‘serving pursuant to the provisions
of [the] chapter’’ governing the public defender system.
General Statutes § 51-292. We conclude, therefore, that
the legislature, by including reasonably necessary
defense costs ‘‘incurred by . . . those serving pursuant
to the provisions of this chapter’’; General Statutes § 51-
292; expressly authorized the commission to fund rea-
sonably necessary defense costs for indigent self-repre-
sented defendants for whom standby counsel has been
appointed.31 Our conclusion in this regard is clear from
the text of the relevant statutes considered in the con-
text of the statutory scheme.
   In sum, the trial court is authorized to appoint
standby counsel, and the commission is authorized to
fund reasonably necessary ancillary defense costs
incurred by standby counsel who, thusly appointed, is
serving pursuant to the provisions of the chapter of the
General Statutes governing public defender services.
Standby counsel, upon request by the indigent self-rep-
resented defendant, may seek approval from the com-
mission to incur ‘‘[r]easonable expenses’’ for ‘‘necessary
. . . costs of defense’’ that ‘‘shall be paid from the bud-
get of the commission upon approval of the commis-
sion.’’ General Statutes § 51-292. Thus, an indigent self-
represented defendant may access funding for reason-
ably necessary defense costs through standby counsel.32
   We underscore that indigent self-represented defen-
dants are entitled to no more than the same minimum
constitutional level of reasonably necessary ancillary
costs as are those indigent defendants represented by
public defenders. The commission is not required to
approve every request made by standby counsel on
behalf of indigent self-represented defendants, but only
those costs constitutionally mandated. Thus implicit in
the phrase ‘‘upon approval of the commission’’ in § 51-
292 is the recognition that the commission may use
its own established procedures for evaluating whether
ancillary costs are reasonably necessary. Accordingly,
we conclude that the commission is statutorily author-
ized to fund the reasonably necessary ancillary defense
costs of indigent self-represented litigants, and, there-
fore, we answer the third reserved question in the affir-
mative.33
                            IV
  Finally, we return to the second reserved question,
which asks whether the trial court retains discretion
to authorize public funding for ancillary defense costs
for self-represented defendants based upon its thresh-
old determination that such costs are reasonably neces-
sary to an adequate defense. Because we conclude that
the statutes governing public defender services, § 51-
289 et seq., vest authority in the commission as an
autonomous body for fiscal purposes, and require the
commission to approve reasonably necessary defense
costs prior to expenditure from the commission’s bud-
get, we answer the second reserved question in the
negative.
   As a preliminary matter, both the state and the defen-
dant suggest that, in accordance with the prevailing
practice in most jurisdictions,34 the trial court should
retain discretion to authorize public funding based upon
the defendant’s threshold showing of reasonable neces-
sity. By contrast, the amici agree that if reasonably
necessary ancillary defense costs for indigent self-rep-
resented defendants are funded from the commission’s
budget, as our affirmative response to the third reserved
question directs, then the commission should make the
threshold determination of whether defense costs are
reasonably necessary. We agree with the amici.
   Our conclusion is informed by the relevant statutory
language. General Statutes § 51-289 (l) provides in rele-
vant part that ‘‘[t]he commission shall be an autono-
mous body within the Judicial [Branch] for fiscal and
budgetary purposes only.’’ (Emphasis added.) The stat-
ute thus expressly provides that the commission is to
retain control over its budget and expenditures. As we
discussed in part III of this opinion, the commission’s
expenditures include ‘‘[r]easonable expenses’’ of ‘‘nec-
essary disbursements or costs of defense’’ that are to
‘‘be paid from the budget of the commission upon
approval of the commission.’’ (Emphasis added.) Gen-
eral Statutes § 51-292. Putting these elements together,
it is clear that § 51-292 presently requires the commis-
sion to make a threshold determination of whether
defense costs are reasonably necessary prior to pay-
ment from the commission’s budget.35 It would thus
run counter to the procedure set forth in § 51-292 and,
thereby, encroach on the fiscal autonomy vested in the
commission by the legislature under § 51-289 (l), to
allow the trial court to determine whether defense costs
are reasonably necessary, and to order the commission
to fund these costs from its budget without the commis-
sion’s prior approval.36
  Because the commission must approve reasonably
necessary defense costs that are expended from its
budget, the commission has promulgated internal pro-
cedures for the approval of defense expenses. Pursuant
to the commission’s policy manual, ‘‘[a]ttorneys repre-
senting public defender clients must obtain prior
approval to hire experts and incur case related
expenses’’ by submitting, in writing, a form providing
a detailed explanation of the nature of the case and the
reasons why the expert or other service is necessary
for the defense. Public Defenders Services Commission,
Administrative Manual: Policies and Procedures (June
2008) c. 4, p. 4-1. The level of approval required depends
on the estimated cost and type of service requested. See
footnote 35 of this opinion. An indigent self-represented
defendant may navigate the commission’s existing
administrative procedures through standby counsel.
   As we explained previously in this opinion, the com-
mission is authorized to fund reasonably necessary
defense expenses incurred by ‘‘those serving pursuant
to the provisions of this chapter’’; General Statutes § 51-
292; and standby counsel, who are expressly provided
for in § 51-291 (11), and who may be appointed by the
trial court under § 51-293 (a) (2) and Practice Book § 44-
4, qualify as ‘‘those serving pursuant to the provisions of
this chapter’’ pursuant to § 51-292. See General Statutes
§ 51-291 (11) (‘‘[the Chief Public Defender must] [m]ain-
tain one or more lists of trial lawyers who may be
available to . . . represent persons in other appro-
priate matters on a case by case basis, as needed, which
lawyers shall be selected by a judge of the court before
which the matter is to be heard’’); General Statutes § 51-
293 (a) (2) (‘‘a judge of the Superior Court [may appoint]
a Division of Public Defender Services assigned counsel
on a contractual basis for a temporary period of time
in an appropriate case, whose expenses and compensa-
tion shall be paid from the budget of the [commis-
sion]’’). Therefore, the trial court may appoint standby
counsel to assist an indigent self-represented defendant
in procuring funding for reasonably necessary defense
costs pursuant to the commission’s current administra-
tive procedures.37
   Finally, our determination that the commission,
rather than the trial court, must determine what
expenses are reasonably necessary to a self-represented
litigant’s criminal defense is also supported by consider-
ations regarding separation of powers. The legislature
created the commission, in part, in order to separate
the administration of the public defender system from
the Judicial Branch. See Gipson v. Commissioner of
Correction, supra, 257 Conn. 648 (‘‘the primary purpose
of P.A. 74-317 was the creation of a [P]ublic [D]efender
[S]ervices [C]ommission to administer the public
defender system in lieu of the judges of the Superior
Court, who previously had been responsible for that
function’’). Requiring the trial court to determine
whether certain experts or investigators are reasonably
necessary to the defense could potentially call the trial
court’s role as a neutral arbiter into question. Our nega-
tive answer to the second reserved question avoids this
potential conflict.
                            VI
  To summarize our holding in this case, we conclude
that an indigent self-represented defendant has a four-
teenth amendment due process right to be provided
public funds to obtain expert or investigative assis-
tance, provided that he makes a threshold showing that
such assistance is reasonably necessary for the prepara-
tion and presentation of an adequate defense. The due
process principle of fundamental fairness requires that
a state afford an indigent self-represented defendant a
fair opportunity to present his defense by assuring him
access to the basic tools of an adequate defense.
Accordingly, we answer the first reserved question in
the affirmative.
  Next, we conclude that the trial court does not retain
discretion to authorize public expenditures for expert
or investigative services for indigent self-represented
defendants. Instead, the statutes governing public
defender services require the commission to authorize
public expenditures, to be paid from the commission’s
budget, for expert or investigative services for indigent
self-represented defendants when the commission
determines, as a threshold matter, that such services
are reasonably necessary to the defense. Therefore, we
answer the second reserved question in the negative.
   Finally, we conclude that the commission is statuto-
rily authorized to provide funding for reasonably neces-
sary expert or investigative services for indigent self-
represented defendants. Accordingly, we answer the
third reserved question in the affirmative. Because we
answer the third reserved question in the affirmative,
we do not answer the fourth reserved question.
  The first reserved question is answered ‘‘Yes.’’ The
second reserved question is answered ‘‘No.’’ The third
reserved question is answered ‘‘Yes.’’ The case is
remanded to the trial court with direction to proceed
in accordance with this opinion.
      No costs shall be taxed in this court to either party.
      In this opinion the other justices concurred.
  1
     General Statutes § 52-235 provides in relevant part: ‘‘(a) The Superior
Court, or any judge of the court, with the consent of all parties of record,
may reserve questions of law for the advice of the Supreme Court . . . in
all cases in which an appeal could lawfully have been taken to said court
had judgment been rendered therein. . . .’’
   2
     Practice Book § 73-1 provides in relevant part: ‘‘(c) Before any question
shall be reserved by any court, counsel shall file in that court a stipulation
which shall clearly and fully state the question or questions upon which
advice is desired; that their present determination by the appellate court
having jurisdiction would be in the interest of simplicity, directness and
economy in judicial action, the grounds for such allegation being particularly
stated; that the answers to the questions will determine, or are reasonably
certain to enter into the final determination of the case; and that the parties
request that the questions be reserved for the advice of the appellate court
having jurisdiction. . . .
   ‘‘(f) The court will not entertain a reservation for its advice upon questions
of law arising in any action unless the question or questions presented are
such as are, in the opinion of the court, reasonably certain to enter into the
decision of the case, and it appears that their present determination would be
in the interest of simplicity, directness and economy of judicial action. . . .’’
   3
     As framed by the parties, the second reserved question asked whether
the trial court retains discretion to authorize public expenditure based upon
the trial court’s threshold determination ‘‘as to the relevance of the expert’s
potential testimony.’’ As set forth in this opinion, the threshold inquiry is
not merely a question of relevance, but whether the requested services are
reasonably necessary to the defense. Therefore, we have reformulated the
second reserved question accordingly. See State v. Ouellette, 295 Conn. 173,
184, 989 A.2d 1048 (2010) (reformulating certified question to conform to
issue actually presented and decided in appeal); Rosado v. Bridgeport
Roman Catholic Diocesan Corp., 276 Conn. 168, 191, 884 A.2d 981 (2005)
(same); Gianetti v. Norwalk Hospital, 211 Conn. 51, 57, 557 A.2d 1249 (1989)
(reframing questions in reservation that parties had framed too broadly).
   4
     The fourth reserved question was framed as two unrelated questions,
the second of which was: ‘‘If the answer to question one (1) above is [in
the negative, must] the [d]efendant . . . decide whether to continue to
represent himself pro se without state funded experts and investigator[s],
or [must the defendant] request a full-time public defender to undertake an
investigation on his behalf?’’ Because we answer the first reserved question
in the affirmative, we exclude this question from our discussion of the
reservation in the text of this opinion.
   5
     These facts are set forth in the reservation presented to this court by
the trial court, Clifford, J., on July 29, 2013, upon the request and consent
of the parties. No transcripts were filed in this court in connection with
this reservation.
   6
     The record reflects that on January 10, 2012, the defendant filed two
motions in the trial court: (1) a motion seeking a court order ‘‘appointing
a private independent investigator for the defendant, herein, to conduct an
investigation on issues related to the gun issues, and to report his/her findings
to the defendant only’’; and (2) a motion seeking, inter alia, a court order
‘‘appointing a forensic scientist for each subspecialty forensic discovery, to
examine the forensic reports produced by the state, and to report their
findings to the defendant only.’’ In the second motion, the defendant claimed
that the assistance of an expert and investigator was necessary to ‘‘under-
stand how each evidentiary item (or sample) was collected, transported,
transferred, prepared, and tested [and] is essential for the defendant to
represent himself properly and effectively.’’
   On April 16, 2012, the defendant filed a motion in the trial court seeking
a court order ‘‘appointing a psychiatrist and an investigator for the defendant
herein, to examine said [d]efendant’s past history of mental illness and to
report their findings to the defendant only.’’ In this motion, the defendant
extensively documented his alleged mental health issues and stated that his
‘‘mental status should be examined clinically in order to determine whether
the defendant should be considered as ‘insane.’ Before a diagnosis or evalua-
tion is made, it is inconclusive whether the defendant will or will not consider
‘insanity’ or ‘[extreme] emotional distress’ as part of the defense.’’
   7
     General Statutes § 53a-54a provides in relevant part: ‘‘(a) A person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person or of a third person or causes a suicide
by force, duress or deception . . . .
   ‘‘(b) Evidence that the defendant suffered from a mental disease, mental
defect or other mental abnormality is admissible, in a prosecution under
subsection (a) of this section, on the question of whether the defendant
acted with intent to cause the death of another person.
   ‘‘(c) Murder is punishable as a class A felony . . . .’’
   We note that changes, not relevant to this appeal, were made to subsection
(c) in 2012. See Public Acts 2012, No. 12-5, § 7. For convenience, we refer
to the current revision of the statute.
   8
     General Statutes § 51-199 (b) (3) provides in relevant part that the
Supreme Court shall have jurisdiction over ‘‘an appeal in any criminal action
involving a conviction for a capital felony . . . class A felony or any other
felony . . . for which the maximum sentence which may be imposed
exceeds twenty years . . . .’’
   9
     Additionally, the record reflects that on September 28, 2010, the trial
court, Fasano, J., found by a preponderance of the evidence that the defen-
dant was not competent to stand trial and ordered that the defendant be
placed with the Commissioner of Mental Health and Addiction Services, as
permitted under General Statutes § 54-56 (d), for a course of treatment.
After a hearing on February 28, 2011, the trial court, Fasano, J., found the
defendant competent to stand trial.
   10
      On June 27, 2012, the state requested that the defendant provide notice
of a defense of mental disease or defect, or extreme emotional disturbance.
The state further requested notice of the defendant’s intention to use expert
testimony regarding his mental state. Finally, the state requested that the
defendant furnish the state with copies of any records of physical or mental
examinations of the defendant prepared by an expert whom the defendant
intends to call as a witness in connection with the pending charges.
   11
      The statutes governing public defender services, General Statutes § 51-
289 et seq., specifically provide for the payment of reasonable expenses for
those serving pursuant to the provisions of that chapter of the statutes from
the budget of the commission upon its approval. See General Statutes § 51-
289 (h) (‘‘[p]ublic defender services shall be executed by a Chief Public
Defender, a deputy chief public defender, public defenders, assistant public
defenders, deputy assistant public defenders, investigators and other person-
nel which the commission deems necessary’’); General Statutes § 51-292
(‘‘[r]easonable expenses of, or incurred by, the commission, the Chief Public
Defender, or those serving pursuant to the provisions of this chapter, includ-
ing rental of facilities, witnesses summoned, costs of transcripts ordered
from court reporters, costs of service of process, and costs of equipment,
and other necessary disbursements or costs of defense shall be paid from
the budget of the commission upon approval of the commission’’).
    12
       The defendant in Ake was represented by an attorney, but it is unclear
whether the defendant’s counsel was a court-appointed public defender.
See Ake v. Oklahoma, supra, 470 U.S. 72. The record is clear, however, that
the defendant was indigent and unable to afford a psychiatrist. Id.
    13
       We note that in Ake v. Oklahoma, supra, 470 U.S. 78 n.4, 80 n.6, the
Supreme Court cited to this court’s decision in State v. Clemons, 168 Conn.
395, 363 A.2d 33, cert. denied, 423 U.S. 855, 96 S. Ct. 104, 46 L. Ed. 2d 80
(1975), as an example of how state courts have interpreted state or federal
constitutions to require that a state provide an indigent defendant access
to expert assistance when necessary for an adequate defense.
    In State v. Clemons, supra, 168 Conn. 401–402, the defendant had appealed
from his conviction of, inter alia, possession of heroin with intent to sell
on the ground that the trial court abused its discretion in denying his motion
for authorization to expend funds for an independent toxicological examina-
tion. Counsel for the defendant and the state stipulated that the defendant
was indigent and unable to pay the cost of an independent examination. Id.
    On appeal, this court opined that ‘‘[w]here the state has access to expert
testimony and plans to utilize such testimony, the state should provide an
indigent defendant access to an independent expert upon a showing of
reasonable necessity by the defendant for such an expert. It is not, however,
the defendant’s status as an indigent alone that requires this but rather a
showing by an indigent defendant that such expert testimony is material
and necessary to provide an adequate defense. . . . This court encourages
the necessary expenditure of state funds to provide indigents with an ade-
quate means of presenting reasonable defenses.’’ Id., 403–404.
    14
       See, e.g., Cowley v. Stricklin, 929 F.2d 640, 643–44 (11th Cir. 1991);
Little v. Armontrout, 835 F.2d 1240, 1243 (8th Cir. 1987); Palmer v. State,
486 N.E.2d 477, 481–82 (Ind. 1985); State v. Coker, 412 N.W.2d 589, 592–93
(Iowa 1987); State v. Dunn, 243 Kan. 414, 419–20, 758 P.2d 718 (1988); Moore
v. State, 390 Md. 343, 364, 889 A.2d 325 (2005), cert. denied, 549 U.S. 813,
127 S. Ct. 59, 166 L. Ed. 2d 22 (2006); People v. Stone, 195 Mich. App. 600,
605–606, 491 N.W.2d 628 (1992); Pertgen v. State, 105 Nev. 282, 284, 774
P.2d 429 (1989); State v. Campbell, 127 N.H. 112, 115–16, 498 A.2d 330 (1985);
State v. Barnett, 909 S.W.2d 423, 427 (Tenn. 1995); Taylor v. State, 939
S.W.2d 148, 152 (Tex. Crim. App. 1996); but see Isom v. State, 488 So. 2d
12, 13 (Ala. 1986); Bannister v. State, 726 S.W.2d 821, 827–28 (Mo. 1987).
    15
       See, e.g., Terry v. Rees, 985 F.2d 283, 284 (6th Cir. 1993) (pathologist);
Dunn v. Roberts, 963 F.2d 308, 313 (10th Cir. 1992) (battered spouse syn-
drome expert); Scott v. Louisiana, 934 F.2d 631, 633 (5th Cir. 1991) (ballistics
expert); Ex parte Moody, 684 So. 2d 114, 118–19 (Ala. 1996) (applicable to
nonpsychiatric experts generally); Ex parte State, 662 So. 2d 1189, 1194
(Ala. 1995) (DNA expert); Ex parte Sanders, 612 So. 2d 1199, 1201–1202
(Ala. 1993) (ballistics expert); Doe v. Superior Court, 39 Cal. App. 4th 538,
545–46, 45 Cal. Rptr. 2d 888 (1995) (experts on battered spouse and post-
traumatic stress syndromes); Bright v. State, 265 Ga. 265, 276, 455 S.E.2d
37 (1995) (toxicologist); Crawford v. State, 257 Ga. 681, 687, 362 S.E.2d 201
(1987) (serologist, psychologist, pathologist, survey expert); Thornton v.
State, 255 Ga. 434, 434–35, 339 S.E.2d 240 (1986) (forensic dentist); People
v. Lawson, 163 Ill. 2d 187, 229–30, 644 N.E.2d 1172 (1994) (fingerprint and
shoe print experts); James v. State, 613 N.E.2d 15, 21 (Ind. 1993) (blood
spatter expert); State v. Coker, 412 N.W.2d 589, 593 (Iowa 1987) (expert to
assist with intoxication defense); State v. Moore, 321 N.C. 327, 342–47, 364
S.E.2d 648 (1988) (psychiatrist and fingerprint expert); State v. Mason, 82
Ohio St. 3d 144, 150–53, 694 N.E.2d 932 (1998) (nonpsychiatric experts
generally); Rogers v. State, 890 P.2d 959, 966 (Okla. Crim. App. 1995) (any
expert necessary for adequate defense); State v. Rogers, 313 Or. 356, 366–67,
836 P.2d 1308 (1992) (opinion polling expert); Rey v. State, 897 S.W.2d 333,
338–39 (Tex. Crim. App. 1995) (forensic pathologist).
   In predominant part, the cases evaluating an indigent defendant’s right
to access the basic tools of an adequate defense involve a defendant’s request
for expert witnesses. Courts, however, have applied the same due process
analysis when evaluating a defendant’s request for other ancillary defense
services, including an investigator to assist in preparing a defense. See State
v. Martin, 146 Idaho 357, 363, 195 P.3d 716 (App. 2008) (defendant failed
to demonstrate that laboratory tests were necessary to defense); State v.
Lovelace, 140 Idaho 53, 65–66, 90 P.3d 278 (2003) (‘‘[a] defendant’s request
for expert or investigative services should be reviewed in light of all circum-
stances and be measured against the standard of ‘fundamental fairness’
embodied in the due process clause’’ [emphasis added]), aff’d on rehearing,
140 Idaho 73, 75, 90 P.3d 298 (2004); State v. Hickey, 317 N.C. 457, 469, 346
S.E.2d 646 (1986) (defendant failed to demonstrate particularized need for
investigator); Castro v. State, 844 P.2d 159, 175 (Okla. Crim. App. 1992)
(defendant failed to demonstrate that investigator was necessary to adequate
defense); Dowdy v. Commonwealth, 278 Va. 577, 594–95, 686 S.E.2d 710
(2009) (defendant failed to demonstrate particularized need for investigator);
but see DeFries v. State, 597 So. 2d 742, 745–46 (Ala. Crim. App. 1992)
(evaluating self-represented defendant’s request for investigator under sixth
amendment and concluding that defendant waived benefit of investigative
assistance with waiver of appointed counsel); Commonwealth v. Bardo, 551
Pa. 140, 149, 709 A.2d 871 (‘‘[Ake v. Oklahoma, supra, 470 U.S. 68] concerns
court-appointed psychiatrists, not investigators, and it has no application
to [the issue of whether due process requires the appointment of an investiga-
tor]’’), cert. denied, 525 U.S. 936, 119 S. Ct. 350, 142 L. Ed. 2d 289 (1998);
cf. English v. Missildine, 311 N.W.2d 292, 293–94 (Iowa 1981) (‘‘[f]or indi-
gents the right to effective counsel includes the right to public payment for
reasonably necessary investigative services’’).
   16
      As the Tennessee Supreme Court reasoned in State v. Barnett, 909
S.W.2d 423, 428 (Tenn. 1995), ‘‘[w]e agree with the jurisdictions that have
applied the Ake principle in the non-capital context because the due process
principle of fundamental fairness requires that a [s]tate which prosecutes
an indigent defendant assure that defendant of a fair opportunity to present
his defense. It is axiomatic that fairness cannot exist where an indigent
defendant is deprived by poverty of a meaningful opportunity to defend
when his liberty is at stake. The due process principle of fundamental
fairness applies to all criminal prosecutions, and does not rest upon the
severity of the sanction sought or imposed.’’
   We likewise agree that ‘‘[t]here is no principled way to distinguish between
psychiatric and nonpsychiatric experts. The question in each case must be
not what field of science or expert knowledge is involved, but rather how
important the scientific issue is in the case, and how much help a defense
expert could have given.’’ Little v. Armontrout, 835 F.2d 1240, 1243 (8th
Cir. 1987). Accordingly, we agree that the right articulated in Ake is not
limited to the assistance of psychiatric experts in capital cases.
   17
      We recognize that ‘‘[w]hen an accused manages his own defense, he
relinquishes, as a purely factual matter, many of the traditional benefits
associated with the right to counsel.’’ Faretta v. California, 422 U.S. 806,
835, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975); see also Practice Book § 44-3
(4) (requiring that trial court canvass defendant who requests to represent
himself to ensure that he ‘‘[h]as been made aware of the dangers and disad-
vantages of self-representation’’). Because the right to access the basic
tools of an adequate defense emanates from the due process guarantee of
fundamental fairness, however, it cannot be said that the right to access
the basic tools of an adequate defense is a ‘‘traditional benefit’’ associated
with the right to counsel. See Ake v. Oklahoma, supra, 470 U.S. 86 n.13.
   18
      Our holding in this case is limited to the provision of publicly funded
expert or investigative assistance for an indigent self-represented defendant
at a criminal trial. Accordingly, we express no view as to whether an indigent
defendant represented by pro bono counsel is entitled access to public
funding for expert or investigative assistance.
   19
      We acknowledge that some jurisdictions have held that a state may
condition the provision of reasonably necessary defense tools on the accep-
tance of public defender representation. See, e.g., People v. Cardenas, 62
P.3d 621, 623 (Colo. 2002) (denying indigent defendant represented by pro
bono counsel publicly funded interpreter because indigent defendant ‘‘does
not have the right to pick the attorney of his choice’’); Moore v. State, 390
Md. 343, 378, 889 A.2d 325 (2005) (‘‘Indigent defendants may utilize the
[Office of the Public Defender’s] complete ‘package’ of services, or forgo
them entirely. . . . [T]he [c]onstitution does not bar the [s]tate of Maryland
from requiring them to choose between counsel of their choice and ancillary
services provided by the [Office of the Public Defender].’’), cert. denied,
549 U.S. 813, 127 S. Ct. 59, 166 L. Ed. 2d 22 (2006).
   We disagree with the reasoning applied in those cases, however, and
further distinguish them factually from the present case. For instance, in
Moore v. State, supra, 390 Md. 372–75, the Maryland Court of Appeals
addressed the issue of whether an indigent criminal defendant who has
retained private counsel using his limited personal funds, but who is unable
to afford the assistance of a DNA expert, is constitutionally entitled to public
funding for expert assistance. The court concluded that requiring an indigent
defendant to accept public defender representation in order to access expert
assistance is a ‘‘procedural requirement’’ that does not violate an indigent
defendant’s constitutional rights. Id., 378. The court in Moore reasoned that
such a ‘‘procedural requirement’’ is permissible under Ake because ‘‘[t]he
[United States] Supreme Court contemplated in Ake that [s]tates could place
restrictions on indigent defendants’ access to state-funded expert services.’’
Id., 374, citing Ake v. Oklahoma, supra, 470 U.S. 83.
   First, we do not agree with the interpretation of Ake by the court in Moore.
We acknowledge that the Supreme Court in Ake stated in dicta that an
indigent defendant does not have a ‘‘constitutional right to choose a psychia-
trist of his personal liking or to receive funds to hire his own’’; Ake v.
Oklahoma, supra, 470 U.S. 83; and it left ‘‘to the [s]tates the decision on
how to implement this right.’’ Id. We interpret Ake to reasonably limit the
right to expert assistance, however, not to permit a state to impose a choice
between two constitutional rights that are not mutually exclusive.
   Additionally, the facts in the present case are distinguishable from Moore
because the defendant in that case had hired his own counsel, which impli-
cates the principle that a defendant does not have a constitutional right to
counsel of his or her choice. See Moore v. State, supra, 390 Md. 378 (‘‘the
[c]onstitution does not bar . . . requiring [indigent defendants] to choose
between counsel of their choice and ancillary services provided by the
[Office of the Public Defender]’’). By contrast, in the present case we are
confronted with the limited question of whether it is permissible under Ake
to require an indigent defendant to forgo his constitutional right of self-
representation pursuant to the sixth amendment in order to access the basic
tools of an adequate defense pursuant to the fourteenth amendment. For
the reasons stated herein, we conclude that Ake does not permit such
a requirement.
   20
      To the extent that the amici have further suggested that economic
efficiency militates in favor of denying public funding for experts or investi-
gators for indigent self-represented defendants, we reject this contention.
We are highly skeptical of the purported economic efficiencies to be gained
from ‘‘ ‘packag[ing]’ ’’ the right to counsel and the right to access the tools
of an adequate defense. Had the defendant accepted public defender repre-
sentation, the commission acknowledges that it would have borne the full
cost of that representation, including any approved expert or investigative
fees. We fail to understand how requiring an indigent defendant to accept
full representation and the attendant costs thereof would lessen the state’s
economic burden.
   To the contrary, reason would suggest that decoupling the rights would
be less expensive for the state. See English v. Missildine, 311 N.W.2d 292,
294 (Iowa 1981) (rejecting dubious wisdom of ‘‘furnish[ing] both counsel
and investigative services in cases where the indigent needs and requests
public payment for only investigative services’’ because doing so ‘‘would
impose an unreasonable and unnecessary additional burden on the public
treasury’’); State v. Handson, 166 Vt. 85, 89, 689 A.2d 1081 (1996) (‘‘The
[claim by the Office of the Defender General (public defender)] that [its]
budget is not sufficient to accommodate [the cost of services for pro se
indigent defendants] is somewhat perplexing. Payment for the services that
permit a defendant to exercise the right to appear pro se is not an extra
expense imposed on the [public defender], but a substitute for the expense
of representation by counsel.’’). Furthermore, the state’s financial obligations
in this regard will, as a practical matter, be constrained by the threshold
showing of reasonable necessity that a self-represented defendant must
demonstrate to the commission. See part III of this opinion.
   21
      At oral argument before this court, the state posited that requiring
acceptance of public defender representation in order to access funding for
expert or investigative assistance furthers the state’s interest in institutional
integrity. Calling attention to the ‘‘havoc that pro se defendants can wreak
on the system,’’ the state suggested that while this court must respect the
right of self-representation, this court need not encourage it.
   We are well aware of the institutional challenges that self-represented
litigants present to our judicial system. Notwithstanding these challenges,
we must not abandon for the sake of convenience our long-standing dedica-
tion to safeguarding the rights of the accused. In addition to the due process
right to a fair opportunity to present a defense pursuant to the fourteenth
amendment, the present case implicates the inviolable right of self-represen-
tation pursuant to the sixth amendment. Respecting the right of self-repre-
sentation is by no means the least difficult path, but it is the path we
must choose because it honors the ‘‘respect for the individual which is the
lifeblood of the law.’’ (Internal quotation marks omitted.) State v. Webb, 238
Conn. 389, 427–28, 680 A.2d 147 (1996), aff’d after remand, 252 Conn. 128,
750 A.2d 448, cert. denied, 531 U.S. 835, 121 S. Ct. 93, 148 L. Ed. 2d 53 (2000).
   22
      We need not decide in this reservation the probable value of the specific
assistance that the defendant has sought by motion in the trial court. As
we discuss in part III of this opinion, we leave to the commission in this
case to decide whether the experts and investigators that the defendant has
requested are reasonably necessary to his defense.
   23
      The term ‘‘ancillary defense costs,’’ as we use it throughout this opinion,
refers to costs for providing nonrepresentative tools of defense, including
expert witnesses and investigators. The term, as we use it, is synonymous
with ‘‘disbursements or costs of defense’’ as provided for in the commission’s
budget under General Statutes § 51-292.
   24
      The commission argues that under § 51-289 (h), public defender services
are limited to those services which were provided by public defenders prior
to July 1, 1978, and, furthermore, that it is aware of no cases in which a
public defender paid for defense expenses incurred by a self-represented
defendant. See General Statutes § 51-289 (h) (‘‘[p]ublic defender services
shall consist of those duties carried out by Superior Court and Court of
Common Pleas public defenders prior to July 1, 1978, those duties carried
out by the [commission] prior to July 1, 2011, and those responsibilities
provided for by this chapter’’).
   In a similar vein, the commission maintains that paying for reasonably
necessary ancillary defense costs for self-represented defendants from the
commission’s budget would result in a deficit of funding appropriated for
the legal defense of indigent clients represented by the Office of the Chief
Public Defender. Under General Statutes § 51-291 (13), the chief public
defender has the responsibility to ‘‘[p]repare and submit to the commission
estimates of appropriations necessary for the maintenance and operation
of public defender services, and make recommendations with respect
thereto; and with the approval of the commission, and after such modifica-
tion as the commission directs, submit the budget requests to the Governor.’’
The commission claims that it has not historically taken into account funding
for self-represented defendants. Therefore, the commission is concerned
that it has not allocated sufficient funds for the payment of ancillary defense
costs for such defendants. For the reasons set forth in footnote 20 of this
opinion, we do not agree with the commission’s fiscal concerns.
   25
      The commission has statutory authority to ‘‘adopt rules relating to the
operations of a Division of Public Defender Services . . . .’’ General Statutes
§ 51-289 (g). Pursuant to this authority, the commission has promulgated
a policy prohibiting expenditure from its budget for the defense of self-
represented defendants. See Public Defender Services Commission, Admin-
istrative Manual: Policies and Procedures (June 2008) c. 7, § II (c). That
policy provides in relevant part: ‘‘(2) Any costs of defense for a pro se
defendant for whom standby counsel has been appointed shall not be paid
from the budget of the [commission].
   ‘‘(3) The resources and personnel of the Division of Public Defender
Services should not be used to perform services at the request of a pro
se defendant. Such services, which are generally considered part of full
representation, include investigation, legal research and writing, social work
services, obtaining expert witnesses, clerical services, or issuance and ser-
vice of subpoenas.’’ (Emphasis omitted.) Id.
   26
      First, the commission asserts that its various policies and procedures for
prior approval of defense expenses would be difficult for a self-represented
defendant to follow, particularly if the defendant is incarcerated. According
to the commission, the procedural constraints would be especially prohibi-
tive in instances when an incarcerated self-represented defendant seeks
prior approval directly from the commission for noncustomary or
unusual expenses.
   Additionally, the commission contends that if a self-represented litigant
were to submit a funding request to the commission, the information con-
tained in the request would be subject to public disclosure because the
statute prohibiting the disclosure of confidential communications between
a public defender and a represented person, General Statutes § 52-146u,
allegedly does not apply to self-represented litigants.
    27
       More specifically, the commission contends that if it is to decide whether
a self-represented defendant is entitled to a specific expert or investigator,
or if the commission is to approve the level of funding for such services,
the commission has assumed the role of providing legal representation. We
are not persuaded that this is a legitimate concern. See footnote 37 of
this opinion.
    28
       Specifically, the chief court administrator argues that the rules of prac-
tice providing for standby counsel; Practice Book §§ 44-4 and 44-5; and for
reasonable defense expenditures of those serving pursuant to the public
defender statutes; General Statutes § 51-292; establish a framework for the
provision of ancillary tools of defense to indigent self-represented
defendants.
    As we understand its argument, the chief court administrator posits that
public defenders appointed as standby counsel for indigent self-represented
defendants who qualify for public defender representation; see Practice
Book § 44-4; should be permitted to seek ancillary defense costs from the
commission because, in those circumstances, standby counsel falls within
the scope of ‘‘those serving pursuant to the provisions of this chapter’’
whose expenses are covered under § 51-292. See General Statutes § 51-292
(‘‘[r]easonable expenses of, or incurred by, the commission, the Chief Public
Defender, or those serving pursuant to the provisions of this chapter,
including the rental of facilities, witnesses summoned, costs of transcripts
ordered from court reporters, costs of service of process, and costs of
equipment, and other necessary disbursements or costs of defense shall be
paid from the budget of the commission upon approval of the commission’’
[emphasis added]).
    29
       The commission argues in response that existing statutes authorize the
Judicial Branch to pay for expert and investigative services for the defense.
We disagree. The authority that the commission cites is inapposite. See
General Statutes § 54-144 (payment of court approved expenses necessarily
incurred in criminal proceedings or prosecutions); General Statutes § 54-
150 (physician compensation in criminal cases); General Statutes § 54-151
(transcript and printing costs for indigent defendants); General Statutes
§ 54-153 (payment of costs to summon witnesses on behalf of accused).
    Insofar as the state alluded to Practice Book § 42-39 in its brief, we do
not believe that this rule of practice authorizes the Judicial Branch to fund
reasonably necessary defense experts. Section 42-39 provides for the judicial
appointment of expert witnesses and provides in relevant part that, ‘‘[w]hen-
ever the judicial authority deems it necessary, on its own motion it may
appoint any expert witnesses of its own selection. . . .’’ In our view, this
rule of practice was intended to give the trial court a means to educate
itself when the intricacies of a case require it, and not to provide for the
appointment of experts for an indigent party.
    30
       We note that, although Hudson was decided prior to the legislature’s
enactment of chapter 887 of the General Statutes in 1972, § 51-289 (h)
explicitly incorporates ‘‘those duties carried out by Superior Court and Court
of Common Pleas public defenders prior to July 1, 1978 . . . .’’
    31
       This conclusion is further buttressed by the statutory provision govern-
ing the appointment of Division of Public Defender Services assigned coun-
sel. General Statutes § 51-293 (a) (1) vests authority in the commission, inter
alia, to appoint ‘‘as many assistant public defenders and deputy assistant
public defenders for the Superior Court as the criminal or delinquency
business of the court may require.’’ This provision, however, expressly
reserves authority to the trial court to assign counsel, as needed, whose
expenses and compensation must be paid from the commission’s budget.
Section 51-293 (a) (2) provides in relevant part as follows: ‘‘This section
shall not prevent a judge of the Superior Court from appointing a Division
of Public Defender Services assigned counsel on a contractual basis for
a temporary period of time in an appropriate case, whose expenses and
compensation shall be paid from the budget of the [commission] and in
accordance with the rates of compensation approved by the commission
pursuant to subdivision (12) of section 51-291. Whenever possible, any such
appointment shall be made from a list of attorneys provided by the commis-
sion and submitted to the court by the office of Chief Public Defender.
. . .’’ (Emphasis added.)
    32
       This court previously has approved the practice of appointing standby
counsel to vindicate an indigent self-represented defendant’s constitutional
rights. For instance, in State v. Fernandez, 254 Conn. 637, 654–55, 758 A.2d
842 (2000), cert. denied, 532 U.S. 913, 121 S. Ct. 1247, 149 L. Ed. 2d 153
(2001), the court held that a criminal defendant’s federal constitutional right
of access to the courts was safeguarded by providing him with an ‘‘adequate
link’’ to legal information through the appointment of standby counsel. See
Bounds v. Smith, 430 U.S. 817, 828, 97 S. Ct. 1491, 52 L. Ed. 2d 72 (1977)
(‘‘the fundamental constitutional right of access to the courts requires prison
authorities to assist inmates in the preparation and filing of meaningful
legal papers by providing prisoners with adequate law libraries or adequate
assistance from persons trained in the law’’); see also State v. Shashaty,
251 Conn. 768, 781, 742 A.2d 786 (1999) (‘‘the trial court’s decision to require
the defendant to rely on standby counsel for access to legal materials during
part of the trial did not deprive the defendant of his fair chance to present
his case in his own way’’ [internal quotation marks omitted]), cert. denied,
529 U.S. 1094, 120 S. Ct. 1734, 146 L. Ed. 2d 653 (2000). Although the degree
of public expense may vary, we can conceive of no principled legal reason
to distinguish between the use of standby counsel as an ‘‘adequate link’’ to
legal information, and the use of standby counsel as a channel through
which an indigent self-represented defendant may access public funding for
investigators and expert witnesses.
    To the extent that the commission argues that it has adopted a policy,
pursuant to § 51-289 (g), prohibiting expenditure from its budget for the
defense of self-represented defendants for whom standby counsel has been
appointed; see footnote 25 of this opinion; we conclude that the commis-
sion’s policy cannot trump the statutory authorization for these expenses
provided in § 51-289 et seq., nor can the policy trump an indigent defendant’s
federal due process right to access reasonably necessary tools of defense.
Indeed, notwithstanding the policy’s clear prohibition against the use of
commission resources for self-represented defendants, the court determined
in State v. Fernandez, supra, 254 Conn. 655, and in State v. Shashaty, supra,
251 Conn. 781, that standby counsel is an appropriate channel through which
a self-represented defendant may access legal information. The commis-
sion’s policy does not compel a different outcome in the present case.
    Not only do we see no bar to the trial court’s appointment of standby
counsel as a means for an indigent self-represented defendant to access
funding from the commission’s budget upon approval of the commission, but
providing access through standby counsel would alleviate the commission’s
concern that self-represented litigants might be unable to navigate the
existing procedures to procure authorization and payment for defense costs.
See footnote 26 of this opinion. The commission’s concerns regarding confi-
dentiality would also be alleviated because standby counsel’s communica-
tions with the commission, or other appropriate entity to whom the
commission has designated authority to approve defense costs; see id.;
would be confidential pursuant to General Statutes § 52-146u. See General
Statutes § 52-146u (b) (‘‘[i]n any . . . criminal case or proceeding . . . all
confidential communications shall be privileged and a public defender shall
not disclose any such communications unless the person who is represented
by the public defender provides informed consent’’); General Statutes § 52-
146u (a) (2) (‘‘ ‘[c]onfidential communications’ means all oral and written
communications transmitted in confidence between a public defender and
a person the public defender has been appointed to provide legal representa-
tion to relating to legal advice sought by the person and all records prepared
by the public defender in furtherance of the rendition of such legal advice’’);
General Statutes § 52-146u (a) (3) (‘‘ ‘[p]ublic defender’ means the Chief
Public Defender, Deputy Chief Public Defender, public defenders, assistant
public defenders, deputy assistant public defenders, Division of Public
Defender Services assigned counsel and the employees of the Division of
Public Defender Services’’).
    33
       Because we answer the third reserved question in the affirmative, we
do not answer the fourth reserved question. We observe, however, that in
answering the third reserved question in the affirmative, we implicitly con-
clude that the Judicial Branch is not authorized to pay expert or investigative
fees that are reasonably necessary to an indigent self-represented litigant’s
defense. Indeed, neither party has pointed to any authority for the Judicial
Branch to provide funding for ancillary defense costs. See footnote 29 of
this opinion. Although the legislature included reasonably necessary ‘‘costs
of defense’’ within the commission’s budget in § 51-292, the legislature did
not similarly include such expenses within the budget of the Judicial Branch.
Thus, ordering the Judicial Branch to provide funding for reasonably neces-
sary ancillary defense costs in the present case, or in any case, would
effectively usurp the power of the legislature to devise a state budget. Out
of respect for the will of the legislature, we therefore conclude that the
commission must provide funding for reasonably necessary ancillary defense
costs of indigent self-represented defendants.
    Additionally, our conclusion that the commission, and not the Judicial
Branch, is authorized to fund reasonably necessary defense costs for indigent
self-represented defendants is consistent with the legislature’s intent to
create separation between the public defender system and the Judicial
Branch. See Gipson v. Commissioner of Correction, supra, 257 Conn. 648
(‘‘the primary purpose of P.A. 74-317 was the creation of a public defender
services commission to administer the public defender system in lieu of the
judges of the Superior Court, who previously had been responsible for
that function’’).
    While the legislature could ultimately decide to provide for an alternative
source of funding for the expenses at issue in the present case, we conclude
that, under the existing legislation, the commission is presently authorized
to fund the reasonably necessary ancillary defense costs of indigent self-
represented defendants.
    34
       We observe that in nearly every other state that requires indigent defen-
dants represented by retained or pro bono counsel to be afforded access
to publicly funded experts or investigators—whether by statute, court rule,
or constitutional mandate—the trial court retains discretion to grant or to
deny requests for public funds based upon the defendant’s threshold showing
of reasonable necessity, or a comparable standard. See, e.g., Jacobson v.
Anderson, 203 Ariz. 543, 545, 57 P.3d 733 (App. 2002) (expert is reasonably
necessary to present adequate defense); In re T.W., 402 Ill. App. 3d 981,
991, 932 N.E.2d 125 (2010) (expert is necessary to prove critical issue in
case and denial thereof would prejudice defense); Moore v. State, 390 Md.
343, 368, 889 A.2d 325 (2005) (reasonable probability that expert will assist
defense and that denial thereof would result in fundamentally unfair trial),
cert. denied, 549 U.S. 813, 127 S. Ct. 59, 166 L. Ed. 2d 22 (2006); State v.
Mentus, 162 N.H. 792, 795–98, 35 A.3d 572 (2011) (expert is necessary to
defense); Commonwealth v. Wholaver, 605 Pa. 325, 343–46, 989 A.2d 883
(same), cert. denied,       U.S.     , 131 S. Ct. 332, 178 L. Ed. 2d 216 (2010);
State v. Danielson, 814 N.W.2d 401, 409 (S.D. 2012) (expert is essential to
adequate defense); Ex parte Jimenez, 364 S.W.3d 866, 876–80 (Tex. Crim.
App. 2012) (expert is necessary to particular issue in case); Dowdy v. Com-
monwealth, 278 Va. 577, 592–94, 686 S.E.2d 710 (2009) (subject necessitating
expert or investigative services is likely to be significant factor in defense
and denial thereof would prejudice defense); but see In re Cannady, 126
N.J. 486, 493–95, 600 A.2d 459 (1991) (indigent defendant not represented
by public defender must apply for ancillary defense services directly to
public defender’s office pursuant to statute authorizing that office to deter-
mine what constitutes ‘‘ ‘necessary services and facilities of represen-
tation’ ’’).
    Similarly, federal courts retain discretion to oversee the provision of
expert or investigative assistance to indigent criminal defendants under the
Criminal Justice Act, 18 U.S.C. § 3006A. Section 3006A (e) (1) of title 18 of
the United States Code provides: ‘‘Counsel for a person who is financially
unable to obtain investigative, expert, or other services necessary for ade-
quate representation may request them in an ex parte application. Upon
finding, after appropriate inquiry in an ex parte proceeding, that the services
are necessary and that the person is financially unable to obtain them, the
court, or the United States magistrate judge if the services are required in
connection with a matter over which he has jurisdiction, shall authorize
counsel to obtain the services.’’ Under § 3006A (e) (2) (A), however,
appointed counsel may obtain, subject to later review, defense services
without prior authorization, if necessary for adequate representation, so
long as costs do not exceed $800, with limited exceptions. See also 18 U.S.C.
§ 3006A (e) (2) (B) (court or magistrate judge, in interest of justice, may,
if services cannot await prior authorization, approve payment for services
after they have been obtained, even if cost exceeds $800).
    It appears that this nearly uniform practice stems, at least in part, from
a trial court’s competence to ensure adequate access to competent profes-
sionals and to serve as a gatekeeper of public funds. See, e.g., Ex parte
Moody, 684 So. 2d 114, 121 (Ala. 1996) (noting that ‘‘the trial court . . . can
adequately protect taxpayers from unwise expenditures of money while at
the same time protecting the constitutional rights of indigent defendants’’);
Scott v. State, 593 N.E.2d 198, 201 (Ind. 1992) (noting that ‘‘trial courts . . .
are in the position of both ensuring that defendants receive fair trials and
preventing limited resources from being used unnecessarily’’).
    In most of these jurisdictions, however, it does not appear that the court
was faced with the same question before us today regarding whether the trial
court or the commission should determine whether an indigent defendant is
entitled to public funds for ancillary defense costs. In a case that did examine
this precise issue, In re Cannady, supra, 126 N.J. 494–95, the New Jersey
Supreme Court held that the office of the public defender, rather than the
trial court, must authorize public funds for indigent defendants who are
represented by private counsel pursuant to statutory language vesting discre-
tion in that office to determine what are the ‘‘ ‘necessary services and facili-
ties of representation . . . .’ ’’ The court in In re Cannady determined that
‘‘the [l]egislature intended a unitary, centralized system through which all
necessary expenses of representation of an indigent defendant would be
paid by the [Office of the Public Defender] regardless of whether that
defendant is represented by the [Office of the Public Defender].’’ Id., 497–98.
The court opined that ‘‘[i]n order to maintain a unitary, centralized [p]ublic
[d]efender [s]ystem . . . the [Office of the Public Defender] must maintain
as much control over services provided to defendants represented by outside
counsel as it does over services it provides to its own clients. The [Public
Defender Act] itself supports that conclusion . . . [because it] gives the
[office of the public defender] discretionary authority to determine what
services and facilities shall be provided to an indigent defendant . . . .
Thus, the [Office of the Public Defender] should have the right to determine
what expenditures are necessary and how much money should be spent
when outside counsel applies for services at the [Office of the Public Defend-
er’s] expense.’’ Id., 493.
    We acknowledge that the statutes at issue in the present case are not
identical to the statutes that were at issue in In re Cannady. Nevertheless,
it is clear that the statutes governing public defender services vest authority
in the commission to determine whether defense costs are reasonably neces-
sary prior to expenditure from the commission’s budget. Moreover, we see
no reason why the approval mechanism should change simply because the
indigent defendant is represented by himself and not by counsel. Indeed,
each indigent defendant’s request for ancillary defense costs should be
subject to the same review process irrespective of his representation status.
See State v. Brown, supra, 139 N.M. 474 (‘‘Once indigence is conclusively
established, each defendant should utilize the same procedures to apply for
funding for expert services from the [public defender department]. Each
application should be subject to identical review with funds distributed in
some objective way, regardless of whether the defendant is represented by
pro bono counsel, contract counsel, or the [public defender] [d]epartment,
and should be subject to the standard fee schedule promulgated by the
[public defender] [d]epartment. Treating similarly situated indigent defen-
dants the same under the law will promote the fair administration of justice
and ensure that constitutional and statutory obligations are satisfied.’’ [Inter-
nal quotation marks omitted.]).
    35
       We note that the commission has delegated authority to the supervising
attorney in a public defender’s office, and to the chief or deputy chief public
defender, to authorize defense expenses in certain cases depending on the
estimated cost and type of service requested. See Public Defender Services
Commission, Administrative Manual: Policies and Procedures (June 2008)
c. 4, § A. For example, the commission has delegated authority to the super-
vising attorney in a public defender’s office to authorize up to $500 for
‘‘customary and usual expenditures’’; id., § A (1); and it has delegated author-
ity to the chief and deputy chief public defenders to authorize expenditures
up to $5000 for an individual expert. Id., § A (3). The commission must
authorize any request to incur costs in excess of this amount. Id., § A, pp.
4-2 through 4-3.
    36
       There are numerous other provisions in the statutes governing public
defender services that clearly grant the commission the autonomy to approve
various expenditures from the commission’s budget, as well as to approve
annual budget requests that are submitted to the governor. See General
Statutes § 51-291 (3) (‘‘[the Chief Public Defender shall] [w]ith the approval
of the commission . . . select such professional, technical and other per-
sonnel, including investigators, as the Chief Public Defender deems reason-
ably necessary for the efficient operation and discharge of the duties of
public defender services under this chapter, subject to the personnel policies
and compensation plan established by the commission’’ [emphasis added]);
General Statutes § 51-291 (10) (‘‘[the Chief Public Defender shall] [w]ith the
approval of the commission, apply for and accept on behalf of the Division
of Public Defender Services any funds that may be offered or that may
become available from government grants, private gifts, donations or
bequests, or from any other source, and with the approval of the commission
expend the funds to carry out the purposes of this chapter’’ [emphasis
added]); General Statutes § 51-291 (12) (‘‘[the Chief Public Defender shall]
[e]stablish compensation for lawyers selected under subdivision [11] of this
section for their services with the approval of the commission, to be paid
from the budget of the [commission]’’ [emphasis added]); General Statutes
§ 51-291 (13) (‘‘[the Chief Public Defender shall] [p]repare and submit to
the commission estimates of appropriations necessary for the maintenance
and operation of public defender services, and make recommendations with
respect thereto; and with the approval of the commission, and after such
modification as the commission directs, submit the budget requests to the
Governor’’ [emphasis added]); General Statutes § 51-293 (b) (‘‘[t]he commis-
sion shall appoint, on recommendation of the Chief Public Defender, and
fix the compensation of, all other personnel necessary to the operation of
the Division of Public Defender Services’’ [emphasis added]).
   The commission’s pervasive authority to direct necessary expenditures
from its budget, as well as to influence allocations that are made to its
budget, persuades us that the commission, rather than the Judicial Branch,
should make the threshold determination of whether ancillary defense costs
are reasonably necessary to an indigent self-represented litigant’s defense.
   37
      We note that the trial court already has appointed standby counsel to
the defendant in the present case. At the defendant’s request, therefore,
standby counsel may seek approval from the commission to incur reasonably
necessary ancillary defense costs.
   To the extent that the commission argues that standby counsel will be
subjected to habeas corpus claims of ineffective assistance of counsel; see
footnote 27 of this opinion and accompanying text; we are not persuaded.
‘‘Absent a constitutional right to standby counsel, a defendant generally
cannot prove standby counsel was ineffective.’’ United States v. Schmidt,
105 F.3d 82, 90 (2d Cir. 1997); see id. (‘‘[p]erhaps in a case where standby
counsel held that title in name only and, in fact, acted as the defendant’s
lawyer throughout the proceedings, we would consider a claim of ineffective
assistance of standby counsel’’); see also State v. Oliphant, 47 Conn. App.
271, 281, 702 A.2d 1206 (1997) (‘‘Once a defendant has properly embarked
on the path of self-representation, his constitutional right to counsel ceases.
. . . [A] defendant’s claim that he was denied the effective assistance of
counsel is without merit because after deciding to proceed pro se, he [has]
no constitutional right to the effective assistance of counsel in any capacity.’’
[Citation omitted.]), cert. denied, 244 Conn. 904, 714 A.2d 3 (1998).
   In McKaskle v. Wiggins, supra, 465 U.S. 183, the Supreme Court examined
the role of standby counsel. There, the court reiterated that the limited
participation of standby counsel to handle routine procedural matters—even
over the objection of the defendant—does not impinge upon the defendant’s
fundamental right to present his own defense. ‘‘Faretta rights are . . . not
infringed when standby counsel assists the pro se defendant in overcoming
routine procedural . . . obstacles to the completion of some specific task
. . . that the defendant has clearly shown he wishes to complete. Nor are
they infringed when counsel merely helps to ensure the defendant’s compli-
ance with basic rules of courtroom protocol and procedure. In neither case
is there any significant interference with the defendant’s actual control over
the presentation of his defense.’’ Id.
   Assessed in light of the limited role of standby counsel envisioned in the
present case, that is, to facilitate the self-represented defendant’s compliance
with the commission’s existing administrative mechanisms for obtaining
funding for ancillary defense costs, we do not perceive any appreciable risk
that standby counsel will ‘‘[hold] that title in name only and, in fact, [act]
as the defendant’s lawyer . . . .’’ United States v. Schmidt, supra, 105 F.3d
90. Rather, such assistance by standby counsel readily falls into the category
of ‘‘assist[ing] the pro se defendant in overcoming routine procedural . . .
obstacles to the completion of some specific task . . . that the defendant
has clearly shown that he wishes to complete.’’ McKaskle v. Wiggins, supra,
465 U.S. 183. In other words, standby counsel’s advisory role in helping the
defendant to navigate the commission’s procedures does not supplant the
defendant’s fundamental right to represent himself, and, therefore, does not
amount to legal representation. See State v. Gethers, 197 Conn. 369, 385,
497 A.2d 408 (1985) (‘‘there is no federal constitutional right to hybrid
representation’’). We therefore reject the commission’s argument that
standby counsel will be subjected to habeas corpus claims of ineffective
assistance of counsel.